      Case 1:17-cv-00364-LJV-HBS Document 14 Filed 05/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 DEMETRIUS A. HUFF,

               Petitioner,

        v.                                              17-CV-364
                                                        DECISION AND ORDER
 CHRISTOPHER MILLER,

               Respondent.



       On May 1, 2017, the pro se petitioner, Demetrius A. Huff, petitioned this Court for

habeas corpus relief under 28 U.S.C. § 2254. Docket Item 1. On July 18, 2017, the

respondent opposed the petition, Docket Item 3, and on August 11, 2017, Huff replied,

Docket Item 4. On February 26, 2020, the case was referred to United States

Magistrate Judge Hugh B. Scott for all proceedings under 28 U.S.C. §§ 636(b)(1)(A)

and (B). Docket Item 8. On March 20, 2020, Judge Scott issued a Report and

Recommendation (“R&R”) finding that Huff’s request for habeas corpus relief should be

denied and the petition dismissed. Docket Item 10.

       On March 30, 2020, Huff objected to the R&R, Docket Item 11, and on April 13,

2020, Miller responded to the objections. Docket Item 13. The April 22, 2020 deadline

to file a reply has since passed, and Huff has neither replied nor requested an extension

of time to do so.

       A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). A district court

must conduct a de novo review of those portions of a magistrate judge’s
      Case 1:17-cv-00364-LJV-HBS Document 14 Filed 05/11/20 Page 2 of 2




recommendation to which objection is made. 28 U.S.C. § 636(b)(1);

Fed. R. Civ. P. 72(b)(3).

         This Court has carefully and thoroughly reviewed the petition, the R&R, the

objections, and the response. Based on that de novo review, the Court accepts and

adopts Judge Scott’s recommendation to deny Huff’s request for habeas corpus relief

and dismiss the petition in its entirety. The issues raised in the petition all turn on

credibility determinations that were made in the state court and that there is no reason

to revisit. Moreover, Huff’s objections do nothing more than repeat the arguments he

made in the petition and to Judge Scott. Accordingly, and for the reasons stated in the

R&R, Huff’s request for relief is denied and the petition dismissed.

         SO ORDERED.



Dated:         May 9, 2020
               Buffalo, New York



                                                s/ Lawrence J. Vilardo
                                               LAWRENCE J. VILARDO
                                               UNITED STATES DISTRICT JUDGE




                                              2
